DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5, lines 3-4 recite “a second insulating material, different from the first insulating material, between the gate metal of the first gate in the trench and sidewalls of the trench”.   Claim 1, from which this claim depends is not directed towards the embodiment of the device shown in applicant’s figures 41-43.  In this embodiment, the only insulating material that is said to be between the gate material and the first insulating material is the spacer 134, which has already been claimed in claim 1.  There is not a 
Claim 23, lines 2-3 recites “the device includes a first fin and a second fim”.  Claim 1, from which this claim depends is not directed towards the embodiment of the device shown in applicant’s figures 41-43.  In this embodiment, there are no fins.  The fins thus represent new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-25 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOI (US 20100006821) in view of RACHMADY (US 20120074386).
Regarding claim 24, CHOI discloses a quantum computing device, comprising: 
a quantum processing device (device shown in fig 17, see para 104) including a plurality of groups of gates (two groups of gates CG1/2 and BG1/2 are formed, see fig 16-17, para 109) to generate quantum dots (QD1/2, see fig 16-17, para 110) in a quantum well stack (stack of layers BOX, TS and DL1 in which the QDs are formed, see fig 12 and 17, para 68), 
wherein gates in an individual group of gates of the plurality of groups of gates are at least partially in a trench in insulating material (the gate material CL2 is surrounded on three sides by dielectric material DL2, and is thus in a trench of DL2, see fig 23),
 the trench is between a first portion of the insulating material and a second portion of the insulating material (gate material CL2 is between two different portions of dielectric material DL2 which are disposed on the top surface of BOX, see fig 23), 

wherein the quantum processing device further includes a plurality of single electron transistors (SETs) proximate to the plurality of groups of gates to detect quantum states of the quantum dots (two SETs SM1 and SM2, see fig 17, para 104).
CHOI fails to explicitly disclose a device comprising a non-quantum processing device, coupled to the quantum processing device, to control voltages applied to the plurality of groups of gates and to the plurality of SETs; and 
a memory device to store data generated by the plurality of SETs during operation of the quantum processing device.
RACHMADY discloses a device comprising a non-quantum processing device (the processor 910, see fig 9, para 43-44), coupled to the quantum processing device (950 can be the quantum device, see fig 9, para 43-44), to control voltages applied to the plurality of groups of gates and to the plurality of SETs (the device is capable of performing the claimed function); and 
a memory device to store data generated by the plurality of SETs during operation of the quantum processing device (the memory device 920, as a memory, is capable of performing the claimed function, see fig 9, para 43-44).
CHOI and RACHMADY are analogous art because they both are directed towards quantum dot devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHOI with the non-quantum processing device and memory of RACHMADY because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHOI with the non-quantum processing device and memory of RACHMADY in order to get the electrostatics benefits of a fin-based device, while 
Regarding claim 25, CHOI and RACHMADY discloses the quantum computing device of claim 24.
CHOI fails to explicitly disclose a device, wherein the memory device is to store instructions for a quantum computing algorithm to be executed by the quantum processing device.
RACHMADY discloses a device, wherein the memory device is to store instructions for a quantum computing algorithm to be executed by the quantum processing device (the memory 920, as a memory, is capable of performing the claimed function, see fig 9, para 43-44).
CHOI and RACHMADY are analogous art because they both are directed towards quantum dot devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of CHOI with the non-quantum processing device and memory of RACHMADY because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of CHOI with the non-quantum processing device and memory of RACHMADY in order to get the electrostatics benefits of a fin-based device, while simultaneously retaining the high mobility benefits of a modulation/delta doped device (see RACHMADY para 11).
Regarding claim 30, CHOI and RACHMADY discloses the quantum computing device of claim 24.
CHOI further discloses a device, wherein multiple gates in an individual group of gates of the plurality of groups of gates extend over the first portion of the insulating material (if fig 23 is inverted, multiple parts of CL2 will extend over parts of DL2, see fig 23).
Allowable Subject Matter
Claims 1, 3-4, 7-13, 36-27 and 29 are allowed.
the prior art of record does not teach or suggest, singularly or in combination, at least a device comprising a quantum dot formation region including a quantum well stack; a group of gates including first, second and third gates; spacers at sides of the gates; a single electron transistor proximate to the gates; and an insulating material including a trench, wherein the third gate is between the first gate and the second gate, and wherein both the first and third gates extend into the trench.  This represents the main differences between the prior art of record and the device of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811